Citation Nr: 0317959	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  03-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.


REMAND

On November 9, 2000, the President signed into law the VCAA.  
It includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Although the veteran was provided the applicable provisions 
of the VCAA in the statement of the case issued in October 
2002, he has not been specifically apprised of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  The 
veteran has up to a year from the date of such notice to 
submit evidence in support of his claim.  The veteran has not 
waived this period of time in which to present evidence.  See 
generally, Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), (holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claims.  

The veteran asserts that he is unable to work as a result of 
his service-connected disabilities, which consist of post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  The 
combined schedular evaluation is 60 percent.

A review of the record discloses that following a Department 
of Veterans Affairs (VA) psychiatric examination in February 
2002, the diagnoses were depressive disorder, not otherwise 
specified, moderate; and PTSD.  The Global Assessment of 
Functioning score was 55.  The examiner commented that the 
veteran experienced mild to moderate symptoms of depression 
and anxiety, and that these were related to PTSD and other 
life circumstances.  These included his health problems 
(diabetes and rotator cuff tears of both shoulders) and the 
fact that he was struggling financially.  In addition, 
although the veteran stated that he had not worked during the 
previous year, he subsequently indicated that he had some 
informal employment working for a friend.  The examiner 
stated that the veteran should be considered a candidate for 
vocational rehabilitation and concluded that the veteran was 
capable of being trained in work that would not be as 
physically demanding as he had performed in the past.  

The Board notes that the veteran was seen in a VA outpatient 
treatment clinic in August 2002.  The examiner stated that 
the veteran had problems with concentration, anger control, 
hypertension and being able to take supervision.  He also 
indicated that the veteran had hearing problems and diabetes.  
He opined that due to his service-connected disabilities, the 
veteran was not able to work in any consistent way.  He 
concluded that the veteran was unemployable, that this 
condition was permanent and that the veteran should be 
considered totally disabled.  

In addition, the Board observes that the veteran's diabetes 
mellitus was reported to be in poor control in March 2001, 
and in fair control when examined by the VA in June of that 
year.

In view of the conflicting evidence and opinions of record, 
the Board is of the opinion that additional development of 
the record is warranted.  Accordingly, the case is REMANDED 
to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD and diabetes 
mellitus since October 2000.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded 
VA psychiatric and endocrinology 
examinations to determine the nature and 
severity of PTSD and diabetes mellitus.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are psychiatric disorders other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  All necessary tests should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


